960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Eugene MILLER, Plaintiff-Appellant,v.John A. MCCALL, Sheriff;  Robert A. Clendenen, Jr.;Blankenship, Warden;  Patricia Huffman;  Karen Polinsky;  T.A. Reevus;  Gershow Silber, Doctor;  Shawn Meek;  FrancesAshley, Nurse;  James Waddle; Joe Hubbard, Defendants-Appellees.
No. 92-6134.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 21, 1992

Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
Michael Eugene Miller, Appellant Pro Se.
Robert Wayne Austin, Johnson, Scyphers & Austin, P.C., Abingdon, Virginia;  Gayl Virginia, Richmond, Virginia;  Richard Edward Ladd, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Virginia, for Appellees.
OPINION
PER CURIAM:


1
Michael Eugene Miller seeks to appeal the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. McCall, No. CA-90-467-R (W.D. Va.  Jan. 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)